DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a new office action replacing previous office action mailed on 3/10/2022, which the Deferred Subject Matter Eligibility Response (DSMER) Pilot Program invitation was erroneously included.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
1 and 11 recites the following limitation: 
downstream analysis.
The specification lacks adequate written description for how downstream analysis are performed.
The policy guideline for 112 1st is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description.
	Given the disclosure, it is not clear how to perform the downstream analysis are performed.  While there may be lots of ways that a person of ordinary skill in the art could perform the technique for the downstream analysis, the specific way that these are developed and applied to solve the stated problem is central to the novelty of the invention.   Without the details of how these are applied, a patent granted on the instant 
	The issue is not whether a person of ordinary skill in the art “could” create the missing parts from the specification, the issue is how the applicant performed the computation in question.  Because these elements are missing from the specification, the instant application fails to meet its burden for providing the technologic knowledge necessary to be able to be patented.
 	As the courts have made clear, 35 U.S.C. § 112(a) contains a written description requirement that is separate and distinct from the enablement requirement. See AriadPharms., Inc. v. Eli Lifly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc) (hereinafter "Ariad"). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.
	Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See Ariad, 598 F.3d at 
	Applicants have failed to reasonably convey possession at the time of the invention. Thus, the disclosure in the specification and drawings fails to demonstrate that the applicant was in possession of the invention and/or had reduced the invention to practice and/or the invention was ready for patenting at the time of the filing of the instant application.  Because the disclosure of the instant application fails adequately describe the structure and functionality described above, it fails to clearly convey the information that the applicant has invented the subject matter which is claimed.   Accordingly, independent 1 and 11 are rejected under 112 1st paragraph.  The dependent claims inherit the deficiency of their respective parent claims.  Applicant is reminded this is a written description rejection, not an enablement rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 18 recite “a behavioral database.” There is insufficient antecedent basis for this limitation in the claims. It is unclear if the behavioral database is the same database as in claim 1 and 11 or different database.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1 and 11, the claim, when “taken as a whole,” is directed to the abstract idea of receiving, a target web site; presenting to the participant at least two groupings of tasks, wherein the tasks include relating concepts by degree of perceived similarity or number of shared characteristics; receiving a selection of at least one task from each grouping of tasks; receiving results from the selected tasks; requesting feedback regarding the selected tasks from the participant; analyzing the results against 
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 11 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “database and computing system over a communication link…… in claims 1 and 11.”
Furthermore, Examiner asserts that claim 11 also does not include limitations amounting to significantly more than the abstract idea. Although claim 11
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 11 are implying that “….…analyzing the results against a plurality of quality control rules to generate refined results; and storing the refined results and associated feedback in a behavioral database for downstream analysis.......……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both 
As a result, Examiner asserts that claims 2-10 and 12-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 11 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 11 include various elements that are not directed to the abstract idea. These elements include database and computing system over a communication link.
Examiner asserts that database and computing system over a communication link do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc.
Furthermore, Examiner asserts that claim 11 also does not include limitations amounting to significantly more than the abstract idea. Although claim 11 includes a computer program product stored on a non-transitory memory which when executed by a computer system amounts to generic computing elements performing generic computing functions.
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 4 and specification paras 29, 49, and 51)1, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: database and computing system in claims 1 and 12 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using 3
Claims 2-10 and 12-19 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 11.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of receiving, at 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9, 11-16, and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Elenbaas et al. (US Pub. No. 2009/0210282) in view of Broverman et al. (US Pub. No. 2004/0249664).
Regarding claim 1, Elenbaas discloses a method comprising:
receiving, at a participant computing system over a communication link, a target web site (see Elenbaas, para [0070], wherein users may access the work management server 160 or the remote servers 142 from user terminals (e.g., the user terminal 130 or 140) via a network 100 (e.g., the Internet). The users of the work management server 160 include, among others, workers, job owners and intermediators. In one embodiment, the users are presented with a typical interactive Web user interface for operations associated with the work management system 110. In one embodiment, a user logs into the work management server 160 and chooses a job);
presenting to the participant at least two groupings of tasks, wherein the tasks include relating concepts by degree of perceived similarity or number of shared characteristics (see Elenbaas, para [0148], wherein referring to Fig. 9 illustrates the "pay" filter being selected where drop-down menu 932 is displayed to allow the worker to filter the available tasks based on base pay. As a filter is selected by the worker, the list of works matching a filter condition is updated in the window 904; and para [0153], wherein the work management server 160 presents tasks similar to those selected, preferred or previously performed by the worker. Furthermore, the work management server 160 allows a worker to create a filter. The work management server 160 may 
receiving a selection of at least one task from each grouping of tasks (see Elenbaas, para [0148], wherein referring to Fig. 9 illustrates the "pay" filter being selected where drop-down menu 932 is displayed to allow the worker to filter the available tasks based on base pay. As a filter is selected by the worker, the list of works matching a filter condition is updated in the window 904; and para [0153], wherein the work management server 160 presents tasks similar to those selected, preferred or previously performed by the worker. Furthermore, the work management server 160 allows a worker to create a filter. The work management server 160 may display a smaller pool of jobs and progressively increase the pool of available tasks as the worker establishes good reputation, receive good evaluation from job owners or the number of finished tasks increases);
receiving results from the selected tasks (see Elenbaas, para [0235], wherein the work management server 160 receives 1710 results of the task from a worker. In one embodiment, the worker opens a task submission screen on the user terminal 130 or 140, and provides inputs associated with the results of the task);
requesting feedback regarding the selected tasks from the participant (see Elenbaas, paras [0238]-[0239], wherein after receiving 1722 the updated results. The tasks are marked as complete or provisionally complete. Workers are then given an opportunity to submit tasks and receive feedback before the tasks are closed for reintegration into a job); 

storing the refined results and associated feedback in a behavioral database (see Elenbaas, para [0139], wherein a task history database 784 stores the workers previous history of tasks and any feedback or reviews of the workers provided by job owners).
Elenbaas et al. fails to explicitly disclose downstream analysis. 
Analogous art Broverman et al. discloses downstream analysis (see Broverman, abstract, wherein the system can automatically provide advisories indicating aspects of the document that still require completion or highlighting other issues that a sponsoring authority deems important for the document type. After all protocol elements are instantiated in the protocol database, it can then be used to drive the operation of most downstream aspects of the study).

Regarding claim 2, Elenbaas discloses the method of claim 1,
wherein the degree of perceived similarity is subjectively determined by the participant (see Elenbaas, para [0153], wherein the work management server 160 presents tasks similar to those selected, preferred or previously performed by the worker).
Regarding claim 3, Elenbaas discloses the method of claim 2. 
While Elenbaas discloses a plurality of categories (see Elenbaas, Fig. 9 shows a plurality of categories of a user interface 900 displayed to a worker for searching tasks).
Elenbaas et al. fails to explicitly disclose wherein the participant defines a plurality of categories.
Analogous art Broverman et al. discloses the participant defines a plurality of categories (see Broverman, para [0041], wherein it allows a user to define "generic ontologies" for different categories of endeavor, and then to define "domain-specific ontologies" for the application of the generic ontology to more specific situations).

Regarding claim 4, Elenbaas discloses the method of claim 3, wherein a plurality of items are placed into plurality of categories by the perceived similarity (see Elenbaas, paras [0119]-[0120], wherein referring to Fig. 6A shows a plurality of items include among other fields, Job/Task ID (a unique number identifying a job, task or a subtask), Nick Name (indicating name of the job), type of job, User ID Source (indicating where the identity of the job owner may be obtained), etc.. where a plurality of items are placed in different categories such as Job table, task table, and subtask table. Para [0120] A task table 614 includes similar fields for tasks linked to the job table 612. The subprojects fields in the task table 614 indicates subtasks that constitute the task described in the task table 614. A subtask table 616 also includes similar fields except that typically Subprojects field is NULL. That is, the embodiment illustrated in FIG. 6 supports three levels of hierarchy (job, task and subtasks) in organizing and structuring
a job).

    PNG
    media_image1.png
    588
    639
    media_image1.png
    Greyscale

Regarding claim 5, Elenbaas discloses the method of claim 2, wherein a plurality of categories are pre-defined (see Elenbaas, para [0109], wherein the templates may be hierarchically organized to facilitate job owners to identify and select desired templates by various criteria (e.g., types of job, skill required and similarity of jobs). In one embodiment, the templates is designed by a third party (e.g., intermediator) and made available to job owners with the payment of fees).
Regarding claim 6, Elenbaas discloses the method of claim 5, wherein a plurality of items are placed into the plurality of predefined categories by the perceived similarity (see Elenbaas, paras [0119]-[0120], wherein referring to Fig. 6A shows a plurality of items include among other fields, Job/Task ID (a unique number identifying a job, task or a subtask), Nick Name (indicating name of the job), type of job, User ID Source (indicating where the identity of the job owner may be obtained), etc.. where a plurality of items are placed in different categories such as Job table, task table, and subtask table; and para [0109], wherein the templates may be hierarchically organized to facilitate job owners to identify and select desired templates by various criteria (e.g., types of job, skill required and similarity of jobs). In one embodiment, the templates is designed by a third party (e.g., intermediator) and made available to job owners with the payment of fees).
Regarding claim 8, Elenbaas discloses the method of claim 1, further comprising accessing a behavioral database which stores behavioral profiles (see Elenbaas, para [0139], wherein the worker profile 780 may be accessed by the workflow engine 258 to search for workers qualifying for certain tasks. A task history database 784 stores the workers previous history of tasks and any feedback or reviews of the workers provided by job owners).
Regarding claim 9, Elenbaas discloses the method of claim 8, further comprising comparing the received results against the behavior profiles (see Elenbaas, para [0170], wherein the reputation score manager 290 assembles a historical data set by which the task results (dependent variables) can be compared to (i) the characteristics of the 
Regarding claims 11-20 are rejected based upon the same rationale as the rejection of claims 1-10, respectively, since they are the computer program product claims corresponding to the method claims. Claim 11 recites additional feature a computer program product stored on a non-transitory memory which when executed by a computer system (see Elenbaas, para [0064]).
Claims 7, 10, 17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Elenbaas et al. (US Pub. No. 2009/0210282), in view of Broverman et al. (US Pub. No. 2004/0249664), and further in view of Dong et al. (US Pat. No. 6,738,082).
Regarding claim 7, Elenbaas discloses the method of claim 1, wherein the feedback asks (see Elenbaas, para [0224], wherein  the completed tasks may be reviewed to detect any discrepancies or problems in the issued tasks. The detected discrepancies or problems may be used next time tasks are generated to avoid the same discrepancies or problems).
Elenbaas et al. fails to explicitly disclose wherein why the participant categorized a set of items together.
Analogous art Dong et al. the feedback asks why the participant categorized a set of items together (see Dong, abstract, wherein the participants area allows entry and display of participant names. The first sort area includes a plurality or first sections that each can contain a set of items dragged from the source card list area and represents a first-level of grouping of the items from the source card list area; column 5, lines 22-31, wherein each participant is asked to arrange the cards into logical groups (step 210). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Elenbaas, regarding the online work management system, to have included the feedback asks why the participant categorized a set of items together because it would provide an efficiency by providing favorable reviews for products or services involved in the trial or study. Elenbaas discloses reviewed to detect any discrepancies or problems in the issued tasks. Using the system of data entry fora cluster analysis program of Dong would enhance the effectiveness of usability testing methodologies. 
Regarding claim 10, Elenbaas discloses the method of claim 9, further comprising when the results fail to match at least one of the behavior profiles (see Elenbaas, para [0244], wherein the work management server 160 automatically adds reviewers when it is determined that the projected quality of the work is below a threshold (e.g., certain fields of results are incomplete or partially filled in). The additional reviewers ensure that high quality results are delivered to the job owner in a timely manner; and para [0221], wherein the criteria evaluated at the matching engine 1512 include the number of eligible workers.
Elenbaas et al. fails to explicitly disclose eliminating the participant.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Elenbaas, regarding the online work management system, to have included eliminating the participant because it would provide an efficiency by providing favorable reviews for products or services involved in the trial or study. Elenbaas discloses reviewed to detect any discrepancies or problems in the issued tasks. Using the system of data entry fora cluster analysis program of Dong would enhance the effectiveness of usability testing methodologies.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2006/0242154; US Pub No. 2005/0182663; US Pat No. 6,526,526; US Pub No. 2010/0313183; US Pat No. 8,121,888; US Pat No. 6,944,596; US Pub No. 20110295722; US Pub No. 2005/0261953; US Pub No. 2011/0145230; US Pub No. 2008/0313110; US Pub No. 2009/0240539; US Pub No. 2007/0299795; US Pub No. 2009/0089078; Janet E. Burge (Knowledge Elicitation for Design Task Sequencing Knowledge, A Thesis Degree of Master of Science in Computer Science, December 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        3/18/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 4 and specification paras 29, 49, and 51). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.